                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

STEUBEN FOODS, INC.,

                       Plaintiff,
                                                      C.A. No. 1:19-cv-02181-CFC-CJB
       v.

SHIBUYA HOPPMANN CORPORATION,
                                                      JURY TRIAL DEMANDED
SHIBUYA KOGYO CO., LTD., and HP HOOD
LLC,

                       Defendants.


   PLAINTIFF’S MOTION REGARDING THE COURT’S STAY ORDER (DKT. 500)

       Pursuant to the Court’s Oral Order dated May 19, 2020 (Dkt. 518), Plaintiff Steuben Foods,

Inc. respectfully moves this Court to revisit its stay Order dated February 11, 2020 (Dkt. 500) in

view of changed circumstances. In particular, Plaintiff respectfully requests that the Court modify

the stay Order by adopting Plaintiff’s case narrowing proposal as set forth in Plaintiff’s letters to

the Court filed on May 22, 2020 (Dkt. 520) and June 8, 2020 (Dkt. 523).

       For ease of reference, Plaintiff’s proposal would be to narrow this case to the following

asserted claims: claims 6, 10, 19, and 20 of U.S. Patent No. 6,945,013; claim 19 of U.S. Patent

No. 6,536,188, and claims 3 and 7 of U.S. Patent No. 6,702,985. The grounds for Plaintiff’s

motion are set forth in those letters, which are incorporated herein by reference.

       Pursuant to Local Rule 7.1.1, the undersigned avers that a reasonable effort has been made

to reach agreement with Defendants on the matter set forth in this motion.
Dated: June 10, 2020   DEVLIN LAW FIRM LLC

                       /s/ Timothy Devlin
                       Timothy Devlin (No. 4241)
                       1526 Gilpin Avenue
                       Wilmington, DE 19806
                       (302) 449-9010
                       tdevlin@devlinlawfirm.com

                       Attorneys for Plaintiff Steuben Foods, Inc.
